By the Court.
The bill of exceptions does not show any error in the instructions upon any point made at the trial. The instruction requested was rightly refused. The indictment charged the defendant with keeping a tenement used for the illegal sale and illegal keeping of intoxicating liquors, and would be supported by proof of keeping a tenement used for either of the purposes thus alleged, and so the jury were instructed. Commonwealth v. Welsh, 1 Allen, 1. Commonwealth v. Carolin, 2 Allen, 169. Commonwealth v. Heffron, 102 Mass. 148.

Exceptions overruled.